Citation Nr: 1734915	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-21 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD), status post myocardial infarction with coronary artery bypass graft (CABG), claimed as a heart disability. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2011 rating decision, the RO granted service connection for coronary artery disease (CAD), status post myocardial infarction with coronary artery bypass graft (CABG) and assigned a 10 percent rating effective August 29, 2008.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the April 2011 rating decision.  The RO issued a statement of the case (SOC) in June 2012 and the Veteran filed a substantive appeal in August 2012.

The Board recognizes that the Veteran's representative has submitted numerous filings in June 2017 referencing the Freedom of Information Act (FOIA) and a request for an extension of 60 days to submit additional evidence.  In an August 2017 notification, the Privacy Act Officer responded to his FOIA request as required by law.  While such motion for an extension was never ruled on, the record has not demonstrated that any additional evidence is forthcoming.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of the claim herein decided.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Throughout the period of appeal, the Veteran had METs levels on testing of 7 or greater with no symptoms; there was no evidence of congestive heart failure, cardiac hypertrophy or dilation; and there was no left ventricular dysfunction with an ejection fraction less than 50 percent.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a heart disability throughout the period on appeal have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Briefly, the Veteran was presumptively exposed to herbicides while serving on active duty in the Republic of Vietnam from October 1967 to November 1968.  A November 2000 private treatment record indicates he underwent a stent placement and coronary artery bypass graft (CABG) surgery in December 1998, and was subsequently diagnosed with coronary artery disease (CAD) in September 2005.  An April 2011 rating decision awarded the Veteran service connection for his heart disability which was presumptively associated with herbicide exposure in Vietnam, with a rating assigned effective August 2008.  He has appealed the assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's heart disease is rated under Diagnostic Code (DC) 7005, used for rating arteriosclerotic heart disease.  Under DC 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 3 percent.  38 C.F.R. §4.104, Diagnostic Code 7005 (2016).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. §4.104, DC 7005, Note (2) (2016). 

III.  Analysis

Historically, an April 2011 rating decision granted service connection for the Veteran's heart disability, status post myocardial infarction with CABG, and assigned a 10 percent rating.  The Veteran appealed the initial rating assigned.

The Veteran contends that his symptomatology related to his heart disability is more severe than currently rated.

On VA examination in January 2009, the Veteran did not report experiencing any chest pain, shortness of breath, dizziness or fatigue.  He also denied any loss of consciousness, congestive heart failure within the past year, or heart attacks since 1998.  It was noted that he was followed regularly by his physician and walks approximately one mile per day on the treadmill.  The examiner observed regular rate and rhythm of the heart with no evidence of murmurs.  An electrocardiogram found no evidence of ischemia or left ventricular hypertrophy.  The diagnosis was coronary artery disease, status post CABG surgery.

In April 2009, a VA examiner provided a medical opinion as to the etiology of the Veteran's coronary artery disease.  In conducting the review, he reported being followed by his cardiologist on an annual basis, and has experienced exertional chest pain at least twice a month, lasting several minutes.  He reported experiencing shortness of breath on exertion, but denied any fatigue, edema, or loss of consciousness.  He also reported experiencing intermittent dizziness.  The April 2009 examiner appears to have reviewed the claims file in drawing his conclusion and the report is silent as to any evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The record is also silent as to any evidence of left ventricular dysfunction with an ejection fraction less than 50 percent.  There is also no current note of the Veteran's METs results.

Private treatment records from 2009 to 2010 are silent as to any complaints of shortness of breath, chest pain, fatigue, or dizziness.  The record is also silent as to any complaints of loss of consciousness or congestive heart failure during this period.  An April 2009 private treatment record demonstrates the Veteran's heart was within normal limits, with no complaints of shortness of breath, chest pain, loss of consciousness, fatigue, or dizziness.  He was reported to have a left ventricle ejection fraction (LVEF) of 65 percent.  A March 2010 private treatment record indicates that he had a LVEF of 66 percent and METs levels of 7.3.

A March 2010 VA examination report shows that the Veteran had reversible inferior defect, and right coronary artery ischemia.  The examiner indicated that the resulting diagnoses would have no effect on his ability to work or his usual daily activities.  He was reported to have no complaints of congestive heart failure, shortness of breath, dizziness, chest pain, fatigue, or loss of consciousness.  At the time of this examination, his LVEF was recorded at 66 percent.

In August 2010, the Veteran underwent a cardiac cathertization and coronary angiography.  The record indicates he had LVEF over 55 percent.  His coronary artery disease was considered stable.

Post-service treatment records are silent between August 2010 and October 2014 for any complaints or treatment of the Veteran's heart disability.

During an October 2014 cardiology consultation, it was indicated that the Veteran presented with no evidence of cardiac hypertrophy or chronic heart failure.  It was reported that he did not experience any shortness of breath, chest pain, loss of consciousness, dizziness, or fatigue.  He was reported to be capable of demonstrating greater than 4 METs without symptoms.  

In April 2016, a disability benefits questionnaire was completed by a VA examiner, specializing in plastic surgery.  The report is silent as to any evidence of cardiac hypertrophy, cardiac dilation, and the Veteran's LVEF was recorded at 65 to 70 percent.  Based on his interview, he was reported to have METs levels of 1-3, at which point he experiences shortness of breath and fatigue.  

However, a February 2017 VA medical opinion clarifies the April 2016 examination report and reconciles conflicting medical evidence of record.  The examiner indicated that the ejection fraction documented on the echocardiogram is the most reliable predictor of the Veteran's cardiac status, as opposed to METs levels that were recorded based on his personal assessment of his limitations.  Such ejection fractions were recorded at 65 to 70 percent.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating for heart disease greater than 10 percent.  The Board finds that although the Veteran's METs levels, viewed independently, may show that the Veteran's meets some of the criteria for a higher rating.  Viewing the totality of the evidence of record, including the 2017 VA opinion that reconciled the competing medical evidence of record, the Board finds that the most probative evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. §4.7 (2016).

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 50 percent.  The lowest ejection fraction percentage recorded throughout the period of appeal was greater than 55 percent.  See August 2010 private treatment record.  Further, the Veteran had an exercise capacity of estimated 4 to 7.3 METs levels with few or no symptoms.  

The Board is aware of the instances when the Veteran's METs levels were listed as below 7, but finds that the most probative evidence of record as to the severity of his heart disability during the appeal period is the February 2017 VA medical opinion.  In this opinion, the examiner indicated that the Veteran's LVEF was the best indicator of the severity of his heart disability, and further noted that his co-morbid conditions (paralysis of the popliteal nerve, diabetic neuropathy, and osteoarthritis of the knees) impacted his METs assessments.  The Board finds this opinion highly probative and consistent with the evidence of record.  

The Board accepts that the Veteran is competent to report on his functional impairment such as shortness of breath, chest pain, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. §3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be competent and credible.  However, the schedular criteria for coronary artery disease are predicated on medical findings and not subjective symptoms.  Here, the most probative findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's heart disability.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. §4.104, Diagnostic Codes 7001-7020 (2016).

Staged ratings are not appropriate in the instant case as the Veteran's symptomatology has not been more severe than currently assigned.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a heart disability, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. §3.102 (2016). 


ORDER

A higher initial rating for heart disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


